Citation Nr: 1707213	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-03 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to September 14, 1998, for entitlement to service connection for a heart disorder manifested by left ventricular hypertrophy and cardiomegaly.  

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected heart disorder.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected heart disorder.

4.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected heart disorder.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to October 1973.  

These matters come before the Board of Veterans' Appeals (Board) from February 2011 and May 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2016 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the record was prepared and added to the record.  

The issues of entitlement to service connection for diabetes mellitus, to include as secondary to a heart disorder, and entitlement to service connection for hypertension, to include as secondary to a heart disorder are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 1976, November 1980, and October 1994 the RO issued rating decisions denying the Veteran's claims for entitlement to service connection for a heart disorder.  The Veteran did not appeal these decisions or submit new and material evidence within the required periods, rendering these decisions final.

2.  In November 1978 the Board finally denied the Veteran's claim for entitlement to service connection for a heart disorder.  

3.  A claim for service connection for a heart disorder was not received after the October 1994 rating decision until September 14, 1998.  

4.  The probative, competent evidence is against a finding that the Veteran's obstructive sleep apnea is related to active duty service or to a service-connected disability, to include a heart disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to September 14, 1998, for entitlement to service connection for a heart disorder, are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016). 

2.  The criteria for entitlement to service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The Veteran is challenging the effective date assigned following the grant of service connection for a heart disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied as to that issue.  

As to the claim for entitlement to service connection, VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in June 2011 and February 2013.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  There was a concern raised at the August 2016 Board hearing that not all of the service treatment records were associated with the record, but after a review of the claims file the Board finds that all available service treatment records have been associated with the claims file.  

The Veteran was not provided a VA examination for his claim of entitlement to service connection for obstructive sleep apnea; however, the Board finds that VA was not obligated to provide an examination in this case.  Generally, a VA medical examination is required for a service connection claim only when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The record demonstrates the Veteran has a current disability of obstructive sleep apnea.  However, the evidence does not suggest that there is a relationship between this disability and active duty service or any service-connected disability.  His service treatment records do not demonstrate complaints or treatment for obstructive sleep apnea, or symptoms thereof during his active duty service.  The Veteran did not testify that he was treated for this disability in service, and it was not noted in the service treatment records or on the separation examination.   There is also no competent evidence suggesting a link between the Veteran's obstructive sleep apnea and any service-connected disability in the record.  As a result, the Board finds the evidence does not demonstrate that an in-service, event, injury, or disease occurred relevant to the Veteran's current obstructive sleep apnea or that this disability is otherwise related to active duty or any service-connected disability.  Consequently, a VA examination is not warranted.  McLendon, 20 Vet. App. at 83.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  






Analysis

Effective Date

The Veteran contends that he is entitled to an earlier effective date for his entitlement to service connection for a heart disorder.  Specifically, he has argued that he is entitled to service connection beginning May 3, 1976, which is the date of his first rating decision for the issue of entitlement to service connection for a heart disorder.   

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Generally, the effective date of an evaluation and award of compensation based on an original claim, is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2016).  But unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).

The issue of entitlement to service connection for a heart disorder has been subject to a lengthy procedural history.  The Veteran initially applied for entitlement to service connection for a heart disorder in October 1975, approximately two years after separation from service.  This claim was denied in the May 1976 rating decision because the RO found that the disability was not incurred in or aggravated by active duty service.  This decision was not appealed.  In February 1978 the Veteran submitted a claim to reopen the issue of entitlement to service connection for a heart disorder.  A February 1978 rating decision declined to reopen the claim, and the Veteran timely perfected an appeal.  In November 1978 a Board decision denied entitlement to service connection.  Board decisions were not appealable at that time.  In November 1980 the Veteran instituted a claim to reopen the issue of entitlement to service connection for a heart disorder, but the RO declined to reopen the issue in the same month.  The Veteran did not appeal or submit additional evidence within the required time period.  In March 1994 the Veteran instituted a claim to reopen the issue of entitlement to service connection for a heart disorder, and the RO declined to reopen the issue in an October 1994 rating decision.

The Veteran has consistently contended that he submitted a notice of disagreement to the October 1994 rating decision.  He asserted that when he went to confirm his submission of a notice of disagreement with the RO, he was told none had been submitted.  The Veteran asserted that in late 1994 he submitted a complaint with the then-Secretary of VA about how the RO mishandled his case.  He asserted that the January 1995 letter in response from the RO on behalf of the Secretary was intended to deceive the Secretary to believe that the RO was working on his claim.  Nonetheless, other than the January 1995 correspondence from the RO acknowledging the complaint to the then-Secretary, there was no evidence that a notice of disagreement pertaining to the October 1994 rating decision was ever filed with the RO or with the Veteran's representative.  Moreover, the Veteran has asserted that his complaint to the then-Secretary was complaining about the way his case was mishandled.  Regardless, there is no documentation of an expression of disagreement with the October 1994 rating decision within the applicable time period.  Instead, the submissions by the Veteran around that time are concentrated on finding records.  Of note, a notice of disagreement must include an expression of dissatisfaction or disagreement with an adjudication and a desire to contest the result.  38 C.F.R. § 20.201.  No document meeting this criteria was received by VA during the one year period following notification of the adverse rating decision nor was any new and material evidence.  Thus, that decision became final.  38 C.F.R. §§ 3.156, 20.201, 20.203, 20.1103 (1994). 

In September 1998 the Veteran instituted the present claim for entitlement to service connection for a heart disorder.  No claim for service connection for a heart disorder, informal or formal, was received by VA between the October 1994 rating decision and September 14, 1998.  See 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157 (2015).  The RO initially declined to reopen the issue in April 1999, and after the Veteran perfected his appeal the Board remanded the issue in October 2000, and then denied the issue in December 2001.  In October 2002 the issue was subject to a joint motion for remand by the Court, and in July 2003 the issue was remanded once it returned to the Board.  In July 2005 the issue was denied and in April 2007 the Court vacated and remanded the issue to the Board.  In January 2008 the Board remanded the issue before granting entitlement to service connection when the issue returned to the Board in August 2010.  The RO granted entitlement to service connection as of September 1998, the date of application for the present claim.  

The effective date for service-connection will not be earlier than the date of claim.  38 C.F.R. § 3.400.  As the October 1994 rating decision became final and the next claim for service connection for a heart disorder was received by VA on September 14, 1998, the claim for an earlier effective date must be denied.  While the Board sympathizes with the Veteran's contentions about how his claim was handled, there is no basis upon which an earlier effective date can be awarded in the instant case. 

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed obstructive sleep apnea during his active service, resulting in his current disability.  Alternatively, he has contended that his obstructive sleep apnea is due to his service-connected heart disorder or due to herbicide exposure.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with obstructive sleep apnea.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or to his service-connected heart disorder.

Service treatment records show no evidence of treatment for obstructive sleep apnea.  The Veteran did not complain of having difficulty sleeping in service or that he had snoring.  His separation physical examination was normal and he did not complain of having any illnesses or physical problems.  Given that the service treatment records are silent for any treatment or symptoms of obstructive sleep apnea, the Board finds there is no in-service event for entitlement to direct service connection.  Based on the foregoing, service connection cannot be established on a direct basis for the Veteran's obstructive sleep apnea.  Therefore, the central issue is whether the Veteran's obstructive sleep apnea was caused or permanently worsened by his service-connected heart disorder or one of his other service-connected disabilities.  

At the Board hearing, the Veteran testified that he had been tested for sleep apnea, and the Board notes that there is a sleep study from 2000 that shows a diagnosis of obstructive sleep apnea.  There is also evidence that the Veteran is using a CPAP machine for his obstructive sleep apnea.  Nonetheless, there is no evidence that the Veteran's obstructive sleep apnea is related to his service-connected heart disorder, or any other service-connected disability.  The Veteran has also offered no lay evidence of any connection between his obstructive sleep apnea and any of his service-connected disabilities to suggest that a VA examination is warranted.  

Overall there is no definitive evidence linking the Veteran's obstructive sleep apnea to his heart disorder or to any other of the Veteran's service-connected disabilities.  As noted, there is also no evidence of treatment or symptoms of obstructive sleep apnea in active duty service.  The Board notes that the Veteran has claimed that his obstructive sleep apnea may be related to herbicide exposure, however obstructive sleep apnea is not one of the disabilities found to be linked to herbicide exposure for presumptive service connection purposes and the Veteran has not supplied competent evidence suggesting that he has sleep apnea due to any exposure to herbicide agents.  See 38 C.F.R. § 3.309(e) (2016).  Exposure to herbicide agents has not been established either, although the Board need not reach a decision on that point to decide this claim.  Therefore the Board has considered this statement but has afforded it little to no weight.  

While the Veteran believes that his current obstructive sleep apnea is related to service or to his service-connected disabilities, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of obstructive sleep apnea are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his obstructive sleep apnea is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disabilities is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current obstructive sleep apnea is not competent medical evidence, and the Veteran has offered no competent evidence, to include medical evidence and lay statements, to suggest that his obstructive sleep apnea is related to active duty service or to any of his service-connected disabilities.

Based on the foregoing, service connection for obstructive sleep apnea must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is significantly against this claim.
ORDER

Entitlement to an effective date prior to September 14, 1998, for service connection for a heart disorder manifested by left ventricular hypertrophy and cardiomegaly is denied.

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected heart disorder is denied.


REMAND

Regrettably, a remand is necessary for proper development of the issues of entitlement to service connection for: diabetes mellitus, to include as secondary to service-connected heart disorder, and hypertension, to include as secondary to service-connected heart disorder.  The Veteran asserts that he was exposed to herbicides during active duty service in Korea.  The Board notes that the Veteran's service records show that he was in Korea beginning in September or October 1971, but no earlier than September 17, 1971, and that the presumption of herbicide exposure applies to Veterans who were in the Korean demilitarized zone (DMZ) between April 1, 1968 and August 31, 1971.  38 C.F.R. § 3.307.  Although his service was outside of the presumptive period, the Veteran indicated that while he was in the Korean DMZ that he had to test soil samples, and that during this exercise he may have been exposed to herbicides.  

VA's adjudication manual indicates that when a Veteran claims exposure to herbicides in Korea and the service was not between April 1, 1968 and August 31, 1971, the RO should send a request to the Joint Services Records Research Center (JSRRC) for verification of exposure.  M21-1, IV.ii.1.H.4.c (accessed February 27, 2017).  In this case, JSRRC has not been contacted for verification purpose.  As the outcomes of these claims are largely dependent on whether the Veteran was exposed to herbicide agents during service, the claims must be remanded for further development.  If further information or service records are required by JSRRC, such should be sought on remand.  

Additionally, the Veteran receives continuous treatment through VA.  On remand, the AOJ should obtain and associate with the file VA treatment records dated from November 2015 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record relevant VA treatment records for the Veteran dated from November 2015 to present.  All actions to obtain the requested records should be fully documented in the claims file.    

2.  Send a request to JSRRC for verification of exposure to herbicides in the Korean DMZ.  If further information or service records are required by JSRRC, such should be sought.  This includes contacting the Veteran for details about his alleged exposure and obtaining additional service records if necessary.  

3.  After all development has been completed, re-adjudicate the claims of entitlement to service connection for diabetes mellitus, to include as secondary to service-connected heart disorder, and hypertension, to include as secondary to service-connected heart disorder.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


